            Case 5:19-cv-00732 Document 1 Filed 06/21/19 Page 1 of 10



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

KEITH CASEY,                                       §
                                                   §
              Plaintiff,                           §
                                                   §       Civ. No. 19-cv-732
V.                                                 §
                                                   §       JURY DEMANDED
MARATHON PETROLEUM                                 §
COMPANY LP,                                        §
                                                   §
              Defendant.                           §

                           PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Keith Casey (“Casey”) files this Original Complaint against Marathon Petroleum

Company LP (“Marathon”), and in support thereof, states as follows:

                             I.     PRELIMINARY STATEMENT

       1.     In October 2018, Marathon acquired Andeavor for $23.3 billion, in what

Marathon’s Chairman and CEO Gary Heminger described as “a significant milestone in” the

Company’s 130-year history. To secure the requisite shareholder approval of this milestone

merger, Marathon and Andeavor made material misrepresentations to persuade their

shareholders that key Andeavor employees would be fully incentivized to work tirelessly through

the merger’s closing toward the combined company’s long-term goals. For example, on July 20,

2018, Marathon filed a S-4 Registration Statement with the Securities and Exchange

Commission (“SEC”), wherein Marathon represented that “Eligible Andeavor employees . . .

will receive payment of a 2018 annual cash performance bonus . . . for the full period in

accordance with the performance criteria and bonus opportunities established by Andeavor for

the 2018 bonuses.” With respect to named executive officers, like Casey, the S-4 also included a

calculation of exit compensation based on a full year non-prorated bonus. Similarly, Marathon



                                               1
             Case 5:19-cv-00732 Document 1 Filed 06/21/19 Page 2 of 10



and Andeavor unequivocally represented to key employees (including Executive Vice President

Keith Casey) that they would receive their full non-prorated 2018 ICP bonus:




       2.      Casey relied on Marathon’s and Andeavor’s promise to pay full non-prorated

2018 bonuses to rally his team to “finish strong.” After Casey and other key employees far

exceeded their performance criteria and shareholders approved the merger, Marathon revealed

that it had no intention of living up to its promise of paying eligible employees, including Casey,

their full non-prorated 2018 ICP bonuses. Casey now sues Marathon for breach of contract and

fraud, and seeks payment of the portion of his 2018 non-prorated bonus which Marathon has not

paid, exemplary damages, attorneys’ fees, and costs.

       3.      As a matter of principle, Marathon should not be permitted to profit from its

misrepresentations to Casey and other employees, the SEC, and shareholders. Casey recognizes

that he was amply compensated for his substantial contributions to Andeavor and the success of

the merger. Therefore, if Casey prevails in this lawsuit, he hereby commits to pay all net

proceeds (after payment of attorneys’ fees, litigation expenses, and costs) to charity.

                                        II.     PARTIES

       4.      Plaintiff Keith Casey is an individual domiciled in Bexar County, Texas.

       5.      Defendant Marathon Petroleum Corporation is a limited partnership organized

under the laws of Delaware and has a principal place of business in Ohio. Marathon may be

served through its registered agent for service of process, C T Corporation System, at 1999

Bryan St., Ste. 900, Dallas, Texas 75201-3136 USA.




                                                 2
              Case 5:19-cv-00732 Document 1 Filed 06/21/19 Page 3 of 10



                             III.    JURISDICTION AND VENUE

        6.      This Court has diversity jurisdiction over the subject matter of this action under

28 U.S.C. § 1332. The amount in dispute exceeds seventy-five thousand dollars ($75,000.00),

exclusive of interest and attorneys’ fees. In addition, Casey and Marathon are citizens of

different states.

        7.      Venue is proper pursuant to 28 U.S.C. § 1391 (b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District.

                              V.      FACTUAL ALLEGATIONS

        8.      Casey was a longtime employee of Andeavor, and its predecessor company,

Tesoro Corporation. In early 2018, Casey served as Andeavor’s Executive Vice President of

Commercial and Value Chain, where he was responsible for maximizing value capture across all

commercial activities and leading the optimization and supply chain management functions.

        9.      As Executive Vice President of Commercial and Value Chain, Casey was eligible

for Andeavor’s annual Incentive Compensation Program (“ICP”), which was designed to:

        (a) drive a performance-oriented culture by providing a market-competitive,
        incentive pay opportunity that recognizes and rewards employees based on
        collective, measurable contributions that deliver value;

        (b) motivate employees to achieve year-over-year incremental improvements to
        the organization at both the corporate and business unit level; and

        (c) recognize and meaningfully reward high performers.

        10.     According to the written ICP Program, ICP payouts are based on three

components: (a) corporate-wide results; (b) business unit results; and (c) individual employee

performance. After these components are ascertained for a particular year, ICP bonuses are

calculated using the following strict formula:




                                                 3
             Case 5:19-cv-00732 Document 1 Filed 06/21/19 Page 4 of 10




       11.     The ICP Program also states that “[e]mployees who separate from service and

meet the eligibility requirements for Terminated employees . . . will be calculated using the

formula above; however, Incentive Eligible Earnings will be what is received through the last

paycheck.” However, the ICP Program expressly allows for exceptions to this rule as long as

they are approved “by the Company’s senior officer with oversight of compensation matters.”

       12.     In April 2018, Marathon and Andeavor entered into a definitive merger agreement

under which Marathon would acquire all of Andeavor’s outstanding shares, representing a total

equity value of $23.3 billion and a total enterprise value of $35.6 billion. The board of directors

for both companies unanimously approved the merger, and expected to close in the second half

of 2018. However, before the merger could close, Marathon and Andeavor first needed to

persuade shareholders to vote for approval.

       13.     As is often the case in mergers, Andeavor’s employees were distracted because

their jobs would likely be eliminated after the merger closed. Marathon and Andeavor feared that

job apprehension amongst Andeavor’s employees could jeopardize the merger. Therefore, to

ensure that Andeavor employees would be fully incentivized to work tirelessly through the

merger’s closing toward the combined company’s long-term goals, Andeavor and Marathon

promised all eligible employees (including Casey) that they would not prorate their 2018 ICP

bonuses. Indeed, Andeavor and Marathon provided Casey and other eligible employees with

Executive Severance & Benefit Treatment Guides, which unequivocally state, “You are eligible

for a full 2018 bonus (non-prorated) based on final year-end performance.” (emphasis added).

       14.     In addition, Marathon provided Casey and other employees with 2018 Incentive

Compensation Statements, which also clearly stated that they would receive the full, non-


                                                4
               Case 5:19-cv-00732 Document 1 Filed 06/21/19 Page 5 of 10



prorated 2018 ICP bonus. Further still, Marathon represented to Casey and other employees that

it would pay them their full non-prorated bonuses in numerous calculations of their change-in-

control payments upon which Casey and other employees based their decisions regarding their

separations.

       15.      Notably, on July 20, 2018, to calm any shareholder concerns that apprehension

amongst Andeavor’s employees would jeopardize the merger, Marathon filed a form S-4

Registration Statement with the SEC, wherein it stated:

       Eligible Andeavor employees, including our executive officers . . . will receive
       payment of a 2018 annual cash performance bonus based on actual achievement
       of performance conditions for the full period in accordance with the performance
       criteria and bonus opportunities established by Andeavor for the 2018 bonuses.
       Such bonuses will be paid by [Marathon] . . . to bonus eligible employees who
       remain employed through December 31, 2018 (unless earlier terminated without
       cause, provided that this does not result in duplication of benefits.

(emphasis added). The “full period” approach is consistent with the application of the ICP to

named executive officers such as Casey. With respect to named executive officers, the S-4

provided that they shall be entitled to the full year cash performance if they “remained employed

through December 31, 2018, irrespective of a later termination of employment, or if the named

executive officer is terminated without cause.” By virtue of their inclusion in the registration

statement, shareholders relied upon these representations on September 24, 2018 in voting to

approve the merger.

       16.      These documents and representations were not the only conduct establishing

Marathon’s binding commitments regarding the ICP bonus. Few, if any, executives at Andeavor

were more familiar with the ICP and its historical application than Casey. For years, Casey

worked closely with Andeavor’s CEO and Executive Committee in connection with the ICP’s

administration. As such, through the months leading up to the merger’s closing, Casey was




                                               5
             Case 5:19-cv-00732 Document 1 Filed 06/21/19 Page 6 of 10



pointed in his questions about the application of the ICP to Andeavor employees terminated in

the change of control, because he wanted to be certain there was no ambiguity. As in the SEC

filings and the documents referenced above, Marathon and Andeavor executives made it clear to

Casey and others that no such ambiguity existed—Marathon repeatedly confirmed that it would

pay the full non-prorated 2018 ICP bonus to all employees including those whose employment

terminated without cause in connection with the change in control.

       17.    In particular, at an Executive Committee meeting in September 2018, Fiona

Laird—then Andeavor’s Senior Vice President of Human Resources and now Marathon’s Chief

Human Resources Officer—specifically assured Casey and others that Marathon had committed

to paying the full non-prorated bonus. In that meeting, Ms. Laird was seated at the table

alongside Greg Goff, now Marathon’s Executive Vice Chairman, and she emphasized that both

she and Mr. Goff would be in leadership at Marathon post-closing to ensure that all

commitments would be kept.

       18.    In addition, during Casey’s last week of work at Andeavor, he met with Louis

Rubiola, who was then the Vice President of Finance in charge of merger integration for Casey’s

business unit (and currently Marathon’s Vice President of Business Planning and Analysis).

Casey specifically reviewed with Mr. Rubiola Andeavor’s performance through September 2018

in the context of calculating the ICP payments to Andeavor employees. In this conversation, Mr.

Rubiola expressed his clear understanding that Marathon was committed to pay the full non-

prorated ICP bonus to Andeavor employees, regardless of whether their employment continued

through the end of the year or terminated in advance.

       19.    Andeavor and Marathon made the commitment to pay the full non-prorated ICP

bonuses with the clear intent of inducing reliance by Casey and other Andeavor employees.




                                                6
             Case 5:19-cv-00732 Document 1 Filed 06/21/19 Page 7 of 10



Casey relied on this commitment personally as a factor in agreeing to the terms of his separation

under the change in control. After all, this commitment was expressed repeatedly in calculations

of Casey’s separation payments, determining the analysis of his compensation under I.R.C. §

280G. Importantly, these calculations including the full non-prorated ICP bonus, were used in

determining the length of Casey’s non-compete agreement. Even more important to Casey,

Andeavor’s and Marathon’s representations concerning the ICP bonus were intended to, and did,

induce Casey to assure his direct reports, and their direct reports, that they could rely on

Marathon’s promise of a full non-prorated bonus. Of course, Marathon had a business purpose in

promising full non-prorated bonuses: to ensure continuity and the continued success of

Andeavor’s businesses following the merger.

       20.       Based, in part, on Andeavor’s and Marathon’s representations that it would pay

full 2018 non-prorated bonuses, Casey and other employees exceeded their performance

expectations and signed separation, severance, and non-compete agreements.

       21.       On or about October 3, 2018, just one week after getting the greenlight from their

shareholders, Andeavor and Marathon closed on their multi-billion merger. Upon closing,

Andeavor ceased to exist and its common stock discontinued trading on the New York Stock

Exchange. Moreover, upon closing, Marathon assumed Andeavor’s contractual obligations and

common law liabilities.

       22.       On or about October 3, 2018, Casey was involuntarily terminated by Marathon

without cause.

       23.       On March 5, 2019, Marathon paid Casey and other employees their 2018 ICP

bonuses but prorated based on their last day of employment. Casey has repeatedly demanded that

Marathon fulfill its promise to pay full 2018 non-prorated bonuses. Marathon refuses.




                                                 7
              Case 5:19-cv-00732 Document 1 Filed 06/21/19 Page 8 of 10



                                   V.       CAUSES OF ACTION

                  FIRST CAUSE OF ACTION: BREACH OF CONTRACT

        24.     Casey incorporates by reference all the allegations made in the preceding

paragraphs, as if fully set forth herein.

        25.     Casey and Marathon entered into a valid and enforceable agreement, wherein

Marathon agreed to pay Casey his full 2018 non-prorated bonus.

        26.     Casey fully performed his contractual obligations under his agreement with

Marathon.

        27.     Marathon breached its agreement with Casey by refusing to pay him his full 2018

non-prorated bonus.

        28.     Marathon’s breach caused injury to Casey, which resulted in actual damages in an

amount to be proven at trial.

 SECOND CAUSE OF ACTION: EQUITABLE RELIEF (SPECIFIC PERFORMANCE)

        29.     Casey incorporates by reference all the allegations made in the preceding

paragraphs, as if fully set forth herein.

        30.     Casey seeks the equitable remedy of specific performance of his agreement with

Marathon—namely, that Marathon pay him his full 2018 non-prorated ICP bonus. Specific

performance is an appropriate remedy for breach of contract.

        31.     Casey fully performed his obligations in his agreement with Marathon.

                             THIRD CAUSE OF ACTION: FRAUD

        32.     Casey incorporates by reference all the allegations made in the preceding

paragraphs, as if fully set forth herein.




                                                 8
              Case 5:19-cv-00732 Document 1 Filed 06/21/19 Page 9 of 10



        33.     Marathon made misrepresentations to Casey that it would pay him his full 2018

non-prorated ICP bonus.

        34.     Marathon made the misrepresentations to Casey with the knowledge of their

falsity or with reckless disregard of the truth.

        35.     Marathon made the misrepresentations to Casey with the intent that Casey would

rely on them.

        36.     Casey relied on Marathon’s misrepresentations to his detriment and to the

detriment of other employees.

        37.     Marathon’s misrepresentations directly and proximately caused injury to Casey,

which resulted in actual damages. As a result, Marathon is liable for actual damages.

        38.     Casey is entitled to exemplary damages because Marathon acted intentionally,

with fraud and malice.

                           VII.    ATTORNEYS’ FEES AND COSTS

        39.     Casey incorporates by reference all the allegations made in the preceding

paragraphs, as if fully set forth herein.

        40.     Casey seeks an award of all reasonable and necessary attorneys’ fees and costs

under any and all applicable statutory and common law provisions, in addition to any other relief

and actual and special damages requested herein.

                                      VIII. JURY DEMAND

        41.     Casey demands a trial by jury.

                                            IX.    PRAYER

        42.     Casey prays for judgment against Marathon as follows:

        (a) actual damages;




                                                   9
    Case 5:19-cv-00732 Document 1 Filed 06/21/19 Page 10 of 10



(b) equitable relief (specific performance);

(c) consequential damages;

(d) exemplary damages;

(e) all costs of court;

(f) attorneys’ fees pursuant to any and all applicable laws;

(g) pre-judgment and post-judgment interest as provided by law; and

(h) any and all further relief, both in law and equity, to which Casey may be deemed
    justly entitled.


                                      Respectfully submitted,


                                      /s/ Lawrence Morales II_________
                                      LAWRENCE MORALES II
                                      State Bar No. 24051077
                                      ALLISON S. HARTRY
                                      State Bar No. 24083149
                                      THE MORALES FIRM, P.C.
                                      6243 IH-10 West, Suite 132
                                      San Antonio, Texas 78201
                                      Telephone No. (210) 225-0811
                                      Facsimile No. (210) 225-0821
                                      lawrence@themoralesfirm.com
                                      ahartry@themoralesfirm.com

                                      ATTORNEYS FOR PLAINTIFF




                                        10
